Exhibit 10.2

 

GUARANTY

 

This Guaranty (“Guaranty”), dated as of May 15, 2013, is made by TransCanada
PipeLine USA Ltd., a Nevada corporation (“Guarantor”), in favor of TC PipeLines
Intermediate Limited Partnership, a Delaware limited partnership (“Buyer”) and
its successors and assigns.

 

RECITALS

 

A.                                    TC Continental Pipeline Holdings Inc., a
Delaware corporation, (“Seller”) is a wholly-owned direct subsidiary of
Guarantor.

 

B                                       Pursuant to a Purchase and Sale
Agreement, dated as of May 15, 2013 (the “Purchase Agreement”), between Seller
and Buyer, Seller has agreed to sell, and Buyer has agreed to purchase, the
Bison Interest (as defined in the Purchase Agreement).

 

C.                                    Guarantor is familiar with the Purchase
Agreement and has determined that the guaranty provided in this Guaranty is
necessary or convenient to the conduct, promotion, or attainment of the business
of Guarantor, may reasonably be expected to benefit, directly or indirectly,
Guarantor, and is in the best interests of Guarantor.

 

NOW, THEREFORE, in consideration of the premises and as a material inducement to
Buyer to enter into the Purchase Agreement, Guarantor hereby agrees as follows:

 

ARTICLE I
DEFINITIONS AND CONSTRUCTION

 

1.1                               Definitions.  Capitalized terms used herein
without definition shall have the respective meanings assigned to such terms in
the Purchase Agreement.  Additionally, the following terms have the meanings set
forth below:

 

“Buyer” has the meaning set forth in the introductory paragraph of this
Guaranty.

 

“Guaranteed Obligations” means all obligations of Seller of whatsoever nature
and howsoever evidenced, due or to become due, now existing or hereafter
arising, whether direct or indirect, absolute or contingent, which may arise
under, out of or in connection with the Transaction Agreements and any
amendment, restatement or modification thereof, up to a maximum amount equal to
the Purchase Price.

 

“Proceeding” means any action or proceeding before any court, arbitrator or
Governmental Authority acting in an adjudicative capacity.

 

“Purchase Agreement” has the meaning set forth in the recitals.

 

1.2                               Construction.  The principles of construction
set forth in Section 9.12 of the Purchase Agreements are incorporated herein
mutatis mutandis.

 

--------------------------------------------------------------------------------


 

ARTICLE II
GUARANTY

 

2.1                               Guaranty.  Guarantor irrevocably and
unconditionally guarantees the full, complete and timely payment and performance
by Seller of the Guaranteed Obligations.

 

2.2                               Guaranty Unconditional.  This Guaranty is a
guaranty of payment and performance and not of collection.  There are no
conditions precedent to the enforcement of this Guaranty.  The obligations of
Guarantor hereunder shall be continuing, absolute and unconditional and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

 

(a)                                 any invalidity, illegality or
unenforceability against Seller of any Transaction Agreement;

 

(b)                                 any modification, amendment, restatement,
waiver or rescission of, or any consent to the departure from, any of the terms
of the Transaction Agreements;

 

(c)                                  any exercise or non-exercise by Buyer of
any right or privilege under any Transaction Agreement and any notice of such
exercise or non-exercise;

 

(d)                                 any extension, renewal, settlement,
compromise, waiver or release in respect of any Guaranteed Obligation, by
operation of law or otherwise, or any assignment of any Guaranteed Obligation by
a Buyer;

 

(e)                                  any change in the corporate existence,
structure or ownership of Seller;

 

(f)                                   any insolvency, bankruptcy, reorganization
or other similar proceeding affecting Seller or its assets or any resulting
release or discharge of any Guaranteed Obligation;

 

(g)                                  any requirement that Buyer exhaust any
right or remedy or take any action against Seller or any other Person before
seeking to enforce the obligations of Guarantor under this Guaranty;

 

(h)                                 the existence of any defense, set-off or
other rights (other than a defense of indefeasible payment and performance in
full of the Guaranteed Obligations) that Guarantor may have at any time against
Seller, Buyer or any other Person, whether in connection herewith or any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

 

(i)                                     any other act or failure to act or delay
of any kind by either Seller, Buyer or any other Person; or

 

2

--------------------------------------------------------------------------------


 

(j)                                    any other circumstance whatsoever that
might, but for the provisions of this Section 2.2, constitute a legal or
equitable discharge of the Guaranteed Obligations or the obligations of a
Guarantor hereunder, including but not limited to all defenses of a surety
(except for indefeasible payment and performance in full of the Guaranteed
Obligations);

 

provided that Guarantor may interpose and assert as defense to payment or
performance hereunder any defense that Seller is or would have been entitled to
arising out of the breach or nonperformance by Buyer of its obligations under
the Transaction Agreements.

 

2.3                               Termination and Reinstatement. Guarantor’s
obligations hereunder shall remain in full force and effect for a period of six
(6) years from the date hereof. If at any time any payment with respect to the
Guaranteed Obligations is rescinded or must be otherwise restored or returned as
a result of any fraudulent conveyance or the insolvency, bankruptcy or
reorganization of Seller or otherwise, Guarantor’s obligations hereunder with
respect to such payment shall be reinstated at such time as though such payment
had been due but not made at such time.

 

2.4                               Waivers.  Guarantor irrevocably waives

 

(a)                                 notice of acceptance of this Guaranty and
notice of any obligation or liability to which it may apply;

 

(b)                                 any diligence, promptness, presentment,
demand, performance, protest, demand for payment, notice of non-payment as the
same pertains to Seller, suit or the taking of other action by Buyer against,
and any other notice to, either Seller, Guarantor or others;

 

(c)                                  any right to require Buyer to proceed
against Seller or to exhaust any security held by Buyer or to pursue any other
remedy;

 

(d)                                 any defense based upon an election of
remedies by Buyer, unless the same would excuse performance by a Seller under
the Transaction Agreements;

 

(e)                                  any duty of Buyer to advise Guarantor of
any information known to Buyer regarding a Seller or its ability to perform
under the Transaction Agreements; and

 

(f)                                   any right to require a Proceeding against
Seller or any right to have Seller joined as a party to any Proceeding to
enforce this Guaranty.

 

2.5                               Subrogation.  Guarantor shall be subrogated to
all rights of Buyer against Seller in respect of any amounts paid by Guarantor
pursuant to the provisions of this Guaranty; provided, however, that Guarantor
shall not be entitled to enforce or to receive any payments arising out of or
based upon such right of subrogation if any Guaranteed Obligations then due have
not been satisfied.  If any amount is paid to Guarantor on

 

3

--------------------------------------------------------------------------------


 

account of subrogation rights under this Guaranty in violation of this
Section 2.5, such amount shall be held in trust for the benefit of Buyer and
shall be promptly paid to Buyer to be credited and applied to the Guaranteed
Obligations, whether matured or unmatured or absolute or contingent, in
accordance with the terms of the Transaction Agreements.

 

ARTICLE III
GUARANTOR’S REPRESENTATIONS

 

Guarantor represents and warrants to Buyer, as of the date hereof and as of the
Closing Date, as follows:

 

3.1                               Existence.  Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation and has all requisite power to execute and deliver
this Guaranty and to perform its obligations hereunder.

 

3.2                               Due Authorization.  The execution and delivery
of this Guaranty and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of
Guarantor.  This Guaranty has been duly executed and delivered by Guarantor and
constitutes its legal, valid and binding obligation, enforceable against
Guarantor in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
and remedies generally and to the effect of general principles of equity
(regardless of whether enforcement is considered in a proceeding at law or in
equity).

 

3.3                               Consents.  All consents, licenses, clearances,
authorizations, and approvals of, and registrations and declarations with, any
Governmental Authority necessary for the due execution, delivery and performance
of this Guaranty have been obtained and remain in full force and effect and all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with, any Governmental Authority is required in connection
with the execution, delivery or performance of this Guaranty.

 

3.4                               No Conflict.  The execution, delivery and
performance of this Guaranty by Guarantor does not, and the consummation of the
transactions contemplated hereby will not,

 

(i)                                     result in a breach of the Articles of
Incorporation or bylaws of Guarantor or any resolution adopted by its Board of
Directors;

 

(ii)                                  result in, or constitute an event that,
with the passage of time or giving of notice or both, would be, a breach,
violation or default (or give rise to any right of termination, cancellation,
prepayment or acceleration) under any agreement to which Guarantor is a party or
by which its properties or assets may be bound that could reasonably be expected
to materially adversely affect the ability of Guarantor to perform its
obligations under this Guaranty; or

 

(iii)                               violate any Applicable Law binding upon
Guarantor or its assets or properties.

 

4

--------------------------------------------------------------------------------


 

3.5                               Litigation.  There is no Proceeding pending
against Guarantor or any of its subsidiaries, or to the knowledge of Guarantor
threatened against Guarantor or any of its subsidiaries, in which there is a
reasonable possibility of an adverse decision that could reasonably be expected
to materially adversely affect the ability of Guarantor to perform its
obligations under this Guaranty or which in any manner draws into question the
validity of this Guaranty.

 

ARTICLE IV
OTHER PROVISIONS

 

4.1                               Notices.  All notices, requests, demands, and
other communications required or permitted to be given or made hereunder by
Guarantor or Buyer (each a “Notice”) shall be in writing and shall be deemed to
have been duly given or made if (i) delivered personally, (ii) transmitted by
first class registered or certified mail, postage prepaid, return receipt
requested, (iii) delivered by prepaid overnight courier service, or
(iv) delivered by confirmed telecopy or facsimile transmission at the following
addresses (or at such other addresses as shall be specified by similar notice):

 

If to Buyer to:

TC PipeLines Intermediate Limited Partnership

 

c/o TC PipeLines GP, Inc.

 

450 — 1st Street, S.W.

 

Calgary, Alberta T2P 5H1

 

Attention: Secretary

 

Fax: (403) 920-2460

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Alan Talkington, Esq.

 

Orrick, Herrington & Sutcliffe LLP

 

405 Howard Street

 

San Francisco, CA 94105

 

 

If to Guarantor:

 

 

 

 

TransCanada PipeLine USA Ltd.

 

717 Texas Street, 26th Floor

 

Houston, TX 77002-2761

 

Attention: Corporate Secretary

 

Fax: (832)320-6201

 

 

 

with a copy to:

 

 

 

TransCanada Corporation

 

450 — 1st Street S.W.

 

Calgary, Alberta T2P 5H1

 

Attention: Vice-President, Risk Management

 

Fax: (403) 920-2359

 

5

--------------------------------------------------------------------------------


 

Notices shall be effective (i) if delivered personally or sent by courier
service, upon actual receipt by the intended recipient, (ii) if mailed, upon the
earlier of five days after deposit in the mail or the date of delivery as shown
by the return receipt therefor, or (iii) if sent by telecopy or facsimile
transmission, when the answer back is received.

 

4.2                               Entire Agreement.  This Guaranty constitutes
the entire agreement between Guarantor and Buyer with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, between them with respect to the subject matter hereof.  There
are no restrictions, promises, representations, warranties, covenants or
undertakings between Guarantor and Buyer other than those expressly set forth or
referred to herein.

 

4.3                               Binding Effect; Assignment; No Third Party
Benefit.  Subject to the following sentence, this Guaranty shall be binding upon
Guarantor and its successors and assigns and shall inure to the benefit of Buyer
and its successors and assigns.  Neither this Guaranty nor any of the rights,
interests, or obligations hereunder shall be assigned or delegated by a party
without the prior written consent of the other party.  Except as provided
herein, nothing in this Guaranty is intended to or shall confer upon any Person
other than the parties, and their successors and assigns, any rights, benefits,
or remedies of any nature whatsoever under or by reason of this Guaranty.

 

4.4                               Severability.  If any provision of this
Guaranty is held to be unenforceable, this Guaranty shall be considered
divisible and such provision shall be deemed inoperative to the extent it is
deemed unenforceable, and in all other respects this Guaranty shall remain in
full force and effect.

 

4.5                               Governing Law.  This Guaranty shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without regard to its conflicts of laws rules or principles.

 

4.6                               Counterparts.  This Guaranty may be executed
by the parties in any number of counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same agreement.  Such
execution may be evidenced by an exchange of facsimile communications or any
other rapid transmission devise designed to produce a written record of
communications transmitted.

 

4.7                               Consent to Jurisdiction.  The parties hereby
irrevocably submit to the jurisdiction of the courts of the State of New York
and the federal courts of the United States of America located in The Borough of
Manhattan, New York, New York, over any dispute arising out of or relating to
this Agreement or any of the transactions contemplated hereby, and each party
irrevocably agrees that all claims in respect of such dispute or proceeding
shall be heard and determined in such courts.  The parties hereby irrevocably
waive, to the fullest extent permitted by Applicable Law, any objection which
they may now or hereafter have to the venue of any dispute arising out of or
relating to this Guaranty or any of the transactions contemplated hereby brought
in such court or any defense of inconvenient forum for the maintenance of such
dispute.  Each party agrees

 

6

--------------------------------------------------------------------------------


 

that a judgment in any such dispute may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law.

 

4.8                               Amendment and Waiver.  No amendment or waiver
of any provision of this Guaranty, nor consent to any departure by Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Guarantor and Buyer.  Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

4.9                               No Implied Waiver.  No failure or delay in
exercising any right, power or privilege or requiring the satisfaction of any
condition hereunder, and no course of dealing between Guarantor and Buyer
operates as a waiver or estoppel of any right, remedy or condition.  No single
or partial exercise of any right or remedy under this Guaranty precludes any
simultaneous or subsequent exercise of any other right, power or privilege.  The
rights and remedies set forth in this Guaranty are not exclusive of, but are
cumulative to, any rights or remedies now or subsequently existing at law, in
equity or by statute.

 

4.10                        Expenses.  Guarantor shall indemnify Buyer for any
and all costs and expenses (including reasonable attorneys’ fees and expenses)
incurred by Buyer in the successful enforcement of any rights under this
Guaranty.

 

 [Signatures on Following Page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered by its officer thereunto duly authorized as of the date first above
written.

 

 

TRANSCANADA PIPELINE USA LTD.

 

 

 

 

 

By:

/s/ Lauri Newton

 

Name:

Lauri Newton

 

Title:

Assistant Secretary

 

 

 

 

 

By:

/s/ Nancy F. Priemer

 

Name:

Nancy F. Priemer

 

Title:

Vice-President, Financial Services

 

 [Signature Page to Guaranty]

 

--------------------------------------------------------------------------------